Citation Nr: 1028177	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-35 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to death pension benefits, to include on an accrued 
basis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1945 to July 
1947.  He died on January [redacted], 1967.  The appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 decision of the Pension Management 
Center in Milwaukee, Wisconsin, which denied the claim.  

The appellant testified before the undersigned at a June 2010 
hearing at the RO.  A transcript has been associated with the 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 1967.

2.  The appellant is the Veteran's daughter, beyond the ages of 
18 and 23, and capable of self-support.

3.  The Veteran's widow died in 2006.

4.  The appellant's claim was received by VA in March 2009.




CONCLUSIONS OF LAW

1.  The appellant is not a child for VA death pension benefits 
purposes.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 
(2009).

2.  Death pension, for accrued benefits purposes, is not 
warranted.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The appellant was not provided VCAA compliant notice regarding 
her claim for death pension benefits, to include accrued 
benefits.  However, compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet.App. 362, 368 (2001).  In reviewing the issue of 
whether the death pension benefits are due to the appellant and 
her family or whether benefits due the Veteran's widow are due to 
the appellant and her family, the Board observes that the 
material facts pertaining to all relevant issues raised by this 
appeal are not in dispute.  Valiao v. Principi, 17 Vet.App. 299 
(2003); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Therefore, 
any deficiencies in compliance with VCAA duty to notify or duty 
to assist provisions regarding this claim are moot.

II. Death Pension

The appellant's primary contentions regarding the pension 
benefits are that death benefits are due to the family of the 
Veteran and have never been paid.  She also states that a check 
was issued in 2000 to the Veteran's widow in the approximate 
amount of $30,000, which she returned to VA because the nursing 
home advised her to do so.  The appellant reports that her mother 
died in 2006.  She contends that the amount of the check should 
be given to the family. 

The Board notes that the appellant's contentions regarding 
pension benefits due the family on the basis of the Veteran's 
death is properly characterized as a death pension claim.  The 
claim for the moneys returned by the appellant's mother, the 
Veteran's widow, is properly characterized as an accrued benefits 
claim and will be addressed in a separate section below.  

In order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of child of a veteran, the 
veteran must have had the requisite service.  38 U.S.C.A. § 
1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the 
necessary service requirements if he served in active military, 
naval, or air service under one of the following conditions: (1) 
for 90 days or more during a period of war; (2) during a period 
of war and was discharged or released from service for a service-
connected disability; (3) for a period of 90 consecutive days or 
more and such period began or ended during a period of war; or 
(4) for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

The appellant has stated, both in her communications in the 
course of this claim and in testimony before the undersigned, 
that her mother, the Veteran's widow, did not file a claim for 
death pension benefits until 2000, when she entered a nursing 
home.  Review of the claims file reveals that not to be the case.

The Veteran's widow filed February 1967 claims for burial 
benefits and death pension, under the Section 306 pension.  The 
claims were approved and the Veteran's widow received VA death 
pension benefits, including adjustments for two minor children.  
The minor child adjustment for the appellant was removed in 
February 1971 at the time of her marriage prior to her 18th 
birthday.  The adjustment for the appellant's younger sister was 
removed in April 1973 following her 18th birthday, then extended 
to July 1973 when she finished high school.  Due to excess 
income, the Veteran's widow stopped receiving pension benefits 
once the child adjustments were removed.

The Veteran's widow claimed death pension benefits again in 1984.  
Following a brief period of payments, the pension was 
discontinued due to excess income in April 1985.  

The appellant was made guardian of her mother in 1998.  In 2000, 
the Veteran's widow entered a nursing home.  The appellant made 
several attempts to complete a formal claim for pension benefits 
on her mother's behalf.  The RO returned the forms in January, 
June and September 2001 so that the forms might be properly 
completed.  There is no record in the claims file after September 
2001 that shows the claim was formally completed or that a 
benefit was ever paid.  

The appellant contends that a check for approximately $30,000 was 
issued to the Veteran's widow in 2000.  The appellant indicates 
that the nursing home told her that expenses would completely 
consume the money within months.  The nursing home advised that 
she return the check to VA, which she testified that she did.

To the extent that the appellant now claims a death pension 
benefit in her own right as the daughter of the Veteran, such a 
benefit is limited.  The term "child" for purposes of Title 38 
of the United States Code is specifically defined.  For purposes 
of determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, have 
become permanently incapable of self-support before the age of 
18, or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 
(2009).  The appellant's birth certificate was associated with 
the claims file when her mother originally filed for death 
pension benefits in 1967.  The appellant was born in 1953.  She 
also reportedly married and was nominated as her mother's 
guardian in 1998.  The Board finds that the appellant is beyond 
the ages of 18 and 23, and capable of self-support.  Thus, no 
death pension benefit is available to the appellant as the child 
of the Veteran.  

The appellant has made repeated mention of benefits due to the 
family of the Veteran.  Any individual member of a Veteran's 
family may or may not be eligible for benefits given the 
particular situation.  As shown above, the Veteran's widow 
claimed benefits not only on her own behalf, but also on behalf 
of her minor daughters.  Similarly, the appellant's current age 
and ability to provide for herself prevent her from receiving 
benefits in her own right.  VA has no ability to grant lump sums 
to immediate family members outside of the context of the 
provisions cited above.  

In sum, the appellant is not entitled to a death pension benefit 
as a child of the Veteran.  The appellant is beyond the ages of 
18 and 23, and there is no evidence to support a finding of 
permanent incapacity to self-support.  As such, the Board finds 
that the preponderance of the evidence is against the appellant's 
claim for death pension benefits as the child of the Veteran.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Accrued Death Pension

As mentioned above, the claim for the moneys returned by the 
appellant's mother and any other benefit due to the appellant's 
mother, the Veteran's widow, is properly characterized as an 
accrued benefits claim.  The Board must deny this claim as well.

The application for accrued benefits must be filed within one 
year after the date of the decedent's death.  38 C.F.R. § 
3.1000(c) (2009).  By statute, the surviving beneficiary takes 
the decedent's claims as they stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

The appellant has not provided proof of the Veteran's widow's 
death in this case.  She has, however, testified that her mother 
died in 2006.  The appellant's claim was received by VA in March 
2009.  This is clearly in excess of one year after her mother's 
death.

The Board finds that the appellant's accrued benefits claim was 
received more than one year after her mother's death.  
Entitlement to accrued benefits is barred.  See 38 C.F.R. § 
3.1000(c).  The appellant has argued that she spoke to an 
attorney who said that there were no time limits to filing 
benefits.  This is simply not true.  If the appellant had sought 
to recover any benefits due to her mother at the time of her 
mother's death, she was required to do so within one year of her 
mother's death.  This did not happen.  Further analysis into the 
merits of the claim is not warranted.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim on an accrued benefits basis.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to death pension benefits, to include on an accrued 
basis, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


